MILLER, Judge
(dissenting).
A cause of action was alleged against defendants John H. Lowery, Sr., James H. Heard, Howard C. Hooper, Harvey Mc-Ilvaine and Fred R. Talbot, just as a cause of action was alleged against Dwight D. Hazell.1
Amended article 1SG (Tr. 104, S) of the petition alleges that these five defendants caused Fontenot’s death by negligently • . commencing the mechanical operation of the bagging machine at the surge bin when they knew or should have known that the deceased, Victor L. Fonte-not, may- have been inside of the tank in a position of danger.”
This alleges a cause of action against an executive officer, a fellow employee or a total stranger.
In Maxey, we found 1J . . .no allegation in the petition to the effect that the defendants breached a legal duty which they, as individuals, owed to plaintiff.” Maxey v. Aetna Casualty & Surety Company, La.App., 255 So.2d 120, 122. The above quoted allegation alleges that these defendants breached a legal duty which they as individuals owed to decedent.
I respectfully dissent.

. Hazell did not file an exception.